KINKADE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Mary Frees brought an action to recover damages arising by reason of the theft of an automobile covered by a policy issued by The National Fire Insurance Co. In her petition she alleged that she had complied with all the conditions except the provision which required her to file with the Insurance Company a verified proof of loss to which the claim had been waived. The policy of insurance was for $4500, and the value of the car was averred to be $500. The policy provided that if the sworn statement of loss was not filed within GO days, the policy would become null and void. No evidence was offered that the adjuster had authority to modify the terms of the policies. A verdict was rendered for the plaintiff. The defendant company prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. As there was no evidence of any waiver by the Company itself of any provisions of the policy and no evidence that it ‘authorized any agent to waive any such provisions, the insurance company was not liable for the loss sustained, as the plaintiff did not perform the conditions required by the .policy.